NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-5112

                                 JAMAR JAMES EVANS,

                                                  Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                  Defendant-Appellee.

                                       ON MOTION

Before SCHALL, GAJARSA, and LINN Circuit Judges.

PER CURIAM.

                                        ORDER

       The United States moves to dismiss Jamar James Evans’ appeal as untimely.

Evans submits correspondence that we treat as a motion to reopen the time to file an

appeal pursuant to Fed. R. App. P. 4(a)(6). We consider whether a remand to the

United States Court of Federal Claims is appropriate.

       The trial court entered judgment dismissing Evans’ complaint on January 5,

2007. Evans filed his notice of appeal on April 27, 2007, beyond the 60-day time period

provided for by Fed. R. App. P. 4(a)(1)(B). Thus, Evans’ appeal is untimely. However,

Evans states that he did not receive notice of the January 5 trial court opinion until April

19, 2007.

       Pursuant to Fed. R. App. P. 4(a)(6), the trial court may reopen the time to appeal

in certain circumstances if it finds that a party did not receive notice of entry of

judgment. Evans appears to seek relief pursuant to Rule 4(a)(6). However, such relief
may only be granted by a trial court. Thus, we determine that the better course is to

remand to the Court of Federal Claims for the limited purpose of determining whether

the time to appeal should be reopened pursuant to Rule 4(a)(6).

       Accordingly,

       IT IS ORDERED THAT:

       (1)    The motion to dismiss is held in abeyance.

       (2)    The case is remanded to the Court of Federal Claims for the limited

purpose of determining whether the time to appeal should be reopened pursuant to Fed.

R. App. P. 4(a)(6).

       (3)    The briefing schedule is stayed.

       (4)    The United States is directed to notify the court within 14 days of a ruling

by the Court of Federal Claims concerning Evans’ Rule 4(a)(6) motion. Evans may also

respond within that time.

                                                 FOR THE COURT




       June 6, 2007                               /s/ Jan Horbaly
         Date                                    Jan Horbaly
                                                 Clerk

cc:    Jamar James Evans
       Joan Stentiford, Esq.

s17




2007-5112                                   2